Citation Nr: 1446857	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim for service connection for lumbosacral strain.

In an April 2008 substantive appeal, the Veteran requested a Board hearing.  The hearing request was subsequently withdrawn in September 2010.

In November 2010, the Board reopened the Veteran's claim and remanded the matter for additional development.  In April 2012, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted a Joint Motion for Remand, which set aside the April 2012 Board decision, and remanded the matter to the Board for further adjudication consistent with the Joint Motion.  In February 2014, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran was afforded a VA spine examination in April 2014, pursuant to the Board's February 2014 remand instructions.  The examiner, a physician assistant, opined that the Veteran clearly and unmistakably had a low back disability prior to his entry on active duty.  She stated that there was no evidence that the Veteran's back disability underwent permanent worsening in severity during service, as there were no noted injuries during service and the Veteran's spine was noted to be normal on his exit examination.  She stated that records at the time failed to show a superimposed injury during service, and the examination at the time of separation was negative.  However, the Veteran's separation examination notes an abnormal spine, though without tenderness or limitation.  Moreover, the April 2014 examiner did not address the Veteran's report of falling in service.  In addition, although she noted that the Veteran had a current back disability that was diagnosed after service and was not shown on x-ray imaging during service, she did not state whether it was at least as likely as not related to service, to include the Veteran's complaints of back pain, as requested in the Board's February 2014 remand instructions.

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In view of the foregoing, the Board finds that an additional medical opinion must be obtained.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a VA neurosurgeon or orthopedic spine surgeon for review.  If the specialist determines an examination is necessary to respond to the questions below, one should be scheduled.  After review of the claims file, the specialist should respond to the following:

(a) Do you agree that the Veteran had a low back disability that clearly and unmistakably existed prior to his entrance on active duty?  Please explain the reason for the conclusion.
(b)  If the low back disability did pre-exist service, did it undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation of symptoms)?  In rendering this opinion, please address the Veteran's in-service treatment for back pain and his report that he fell face down on his rifle while wearing a backpack during training resulting in back pain.  In addition, please address whether the epidural injection for pain actually worsened his underlying back disability (as the Veteran contends he was never the same after the injection).  Please explain the reason for the conclusion.
(c) If it is determined that there was a permanent worsening of his low back disability during service, was this permanent worsening clearly and unmistakably the result of the natural progression of the pre-existing disability?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain the reason for the conclusions.
(d) For any pre-existing low back disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current low back disability is at least as likely as not related to that in-service aggravation.  Please explain the reason for the conclusion. Please explain the reason for the conclusion.
(e) For any current low back disability identified that did not exist prior to service, please opine whether the current disability at least as likely as not arose in service or is otherwise related to service, to include the complaints of back pain noted therein, his claimed fall in service, and the epidural injection he received for his back.  Please explain the reason for the conclusion.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



